DETAILED ACTION
Claim(s) 1-28 are pending for consideration following applicant’s preliminary amendment filed 10/10/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 9, 13, 18 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 7, 9 and 13, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 18 recites the limitation "the top face and the inclined top surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 25 and 26 each recite the phrase “(or beveled)”.  It is unclear why this term is recited in parentheses, and if that changes the scope of the term.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 10-12, 14-18, 20, 22 and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuehneman (US Patent Application 2013/0233443).
Regarding Claim 1, Kuehneman discloses a T-piece for use in a water diverter, the T-piece comprising: an inlet (first port 5 is capable of being used as an inlet) operable for connection to an at least approximately horizontal inflow pipe 4 (horizontal pipe 4 is capable of being used as an inflow pipe); a first outlet 7 operable for connection to the top of an at least approximately vertical fall pipe 8; a second outlet (second port 5) operable for connection to an at least approximately horizontal outflow pipe (second pipe 4); a chamber (within 1) between the inlet, the first outlet, and the second outlet (as shown in Figure 2); wherein a portion of the chamber expands outwardly away from the inlet (i.e. the interior of 1 is larger than that of the inlet at 5) in order that inflowing water adhered or clinging to an internal surface of the inflow pipe 4 or inlet becomes separated therefrom (this is seen to be inherently achieved due to the discontinuous internal area as flow transitions from port 5 to chamber 1 in the same manner as achieved by applicant’s internal expansion).
Regarding Claim 2, Kuehneman further discloses the vertical cross-sectional area of the chamber 1 is larger than the vertical cross-sectional area of the inlet 5 (as shown in Figure 2; the vertical area of 1 is larger than the vertical area of 5).
Regarding Claim 3, Kuehneman further discloses the length of the chamber 1 between the inlet (at first port 5) and the second outlet (at second port 5) is greater than the distance across the first outlet (i.e. the horizontal length of 1 is larger than the diameter of 5 as shown in Figure 2).
Regarding Claim 4, Kuehneman is seen as further disclosing the length of the chamber between the inlet and the second outlet is between about 1.2 to 3 times, preferably between about 1.3 to 2 times, and more preferably between about 1.4 to 1.7 times greater than the distance across the first outlet.  Figure 2 of Kuehneman shows the length of the chamber between ports 5 is much greater than the distance across outlet 7 and therefore appears to show this distance is between about 1.2 to 3 times the distance across the first outlet.
Regarding Claim 6, Kuehneman further discloses a horizontal distance separates the first outlet 7 from the inlet 5 (as shown in Figure 2).
Regarding Claim 8, Kuehneman further discloses a vertical distance separates the first outlet 7 from the inlet 5 (as shown in Figure 2).
Regarding Claim 10, Kuehneman is seen as further disclosing the chamber 1 comprises a depressed pouch extending between the inlet 5 and the first outlet 7 (the chamber 1 includes a variety of corner regions, including lower corners between 5 and 7 which are each readable as a “depressed pouch”; that is, the chamber 1 provides an expanded volume relative to the port 5 and the expanded portion at the lower corners are seen to provide depressions relative to the central portion of the chamber 1).
Regarding Claim 11, Kuehneman further discloses the chamber 1 comprises: a first side wall; a second side wall opposing the first side wall; a first end wall; and a second end wall opposing the first end wall (4 walls as shown in Figure 2 in a rectangular configuration include 2 opposing side walls and 2 opposing end walls).
Regarding Claim 12, Kuehneman further discloses the distance between the first side wall (first wall not having a port 5) and the second side wall (second, opposing wall not having a port 5) is greater than the distance across the inlet 5 (as evidenced by the port 5 not extending entirely from the first side wall to the second side wall).
Regarding Claim 14, Kuehneman further discloses the inlet 5 projects away from the first end wall and the second outlet (opposite port 5) projects away from the second end wall (Figure 2).
Regarding Claim 15, Kuehneman further discloses the chamber 1 comprises a top face (the top face of 6, which is connected to 1, is relied upon as the top face of the chamber) and an inclined top surface (the surface that extends from the top face of 6 downwardly toward 3 in Figure 2 is inclined) that extends away from and below the top face (as shown in Figure 2, this inclined surface extends away and down from the top face of 6).
Regarding Claim 16, Kuehneman further discloses one or more ridges on the lower side of the top face (the upper opening of 1 which cooperates with the face 6 is seen to provide 4 ridges as shown in Figure 2; these ridges are on the lower side of the top face of 6).
Regarding Claim 17, Kuehneman further discloses a plurality of ridges spaced apart from each other in a parallel and / or perpendicular arrangement (the four ridges described above include 2 parallel and 2 perpendicular ridges as shown in Figure 2).
Regarding Claim 18, Kuehneman further discloses the top face (top face of 6 as described above) and the inclined top surface (inclined surface of 6 as described above) are manufactured together as a separate piece that is attached to the chamber 1 (as shown in Figure 2).
Regarding Claim 20, Kuehneman further discloses the inlet 5, first outlet 7, and second outlet (second port 5) each independently comprise: an outer portion; an inner portion; and an intermediate portion between the outer portion and the inner portion (each of these connectors include cylindrical members which are seen to include outer, inner, and intermediate “portions”, which are merely portions of the cylinders along their lengths).
Regarding Claim 22, Kuehneman discloses a water diverter comprising: a T-piece according to any one of the preceding claims (as described with respect to claim 1 above); an at least approximately horizontal inflow pipe 4 (horizontal pipe 4 is capable of being used as an inflow pipe) connected to the inlet of the T-piece for passage of contaminated water and uncontaminated water from a collection area (the pipe 4 is capable of handling contaminated and uncontaminated water); an at least approximately vertical fall pipe 7 connected to and extending down from the first outlet of the T-piece (from the outlet at the bottom of 1) for receiving contaminated water exiting the T-piece (capable of receiving contaminated water); and an at least approximately horizontal outflow pipe (second, opposite pipe 4) connected to the second outlet of the T-piece (second, opposite port 5) for passage of uncontaminated water to a storage area (this second pipe 4 capable of handling uncontaminated water).
Regarding Claim 25, Kuehneman discloses a pipe T-piece comprising a chamber (within 1) that has a first opening (at first port 5), a second opening (at second port 5), and a third opening (at port 7), wherein the first, second and third openings each include a round portion extending out from the chamber (as shown in Figure 2; each opening includes a cylindrical extension), each said round portion is substantially cylindrical or at least round in cross section (as described above; Figure 2); the principal axis of the first opening's round portion is parallel or co-linear with the principal axis of the second opening's round portion (as shown in Figure 2; ports 5 are co-linear); the principal axis of the third opening's round portion 7 is at an angle to the principal axes of the first and second openings' round portions (at a 90 degree angle as shown in Figure 2); at least where the first opening's round portion joins the chamber, moving in a direction into the chamber, the internal wall of the chamber 1 diverges outwards from the internal wall of the first opening's round portion (i.e. the wall of chamber 1 diverges outwardly and is perpendicular to the axis of 5) such that, at least near where the first opening's round portion joins the chamber, the chamber is wider in all dimensions than the first opening (as shown in Figure 2; the chamber instantly becomes larger than the flow path area through 5); and where the first opening's round portion joins the chamber, at the join there is a sharp edge or at least a very small, tightly curved/rounded (or beveled) edge (there is a sharp edge where 5 meets 1).
Regarding Claim 26, Kuehneman further discloses at least where the second opening's round portion 5 joins the chamber 1, moving in a direction into the chamber, the internal wall of the chamber diverges outwards from the internal wall of the second opening's round portion (i.e. the wall of chamber 1 diverges outwardly and is perpendicular to the axis of 5) such that, at least near where the second opening's round portion joins the chamber, the chamber is wider in all dimensions than the second opening (as shown in Figure 2; the chamber instantly becomes larger than the flow path area through 5), and wherein the second opening's round portion joins the chamber, at the join there is a quite sharp edge or at least a very small, tightly curved/rounded (or beveled) edge (there is a sharp edge where 5 meets 1).
Regarding Claim 27, Kuehneman further discloses the size of the chamber 1 in a dimension parallel with the principal axes of the first and second openings' round portions (5 and 5) is such that the distance between where the first opening's round portion 5 joins the chamber and where the second opening's round portion 5 joins the chamber is greater than size than the third opening (at 7; this is shown as the opening 7 does not fully extend to opposite sides of the bottom wall).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 9, 13 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuehneman (US Patent Application 2013/0233443).
Regarding Claim 4, Kuehneman is seen as disclosing the elements of this claim as described above.  Alternatively, in the event that Kuehneman is not seen as disclosing the length of the chamber between the inlet and the second outlet is between about 1.2 to 3 times, preferably between about 1.3 to 2 times, and more preferably between about 1.4 to 1.7 times greater than the distance across the first outlet, the selection of the particular dimensions of the fitting are seen to be an obvious matter of engineering design choice merely requiring a change in size/proportion.  It has been generally held that mere changes in size/proportion are within the level of ordinary skill in the art (MPEP 2144.04).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kuehneman such that the fitting has any desired dimensions, including the length of the chamber between the inlet and the second outlet is between about 1.2 to 3 times, preferably between about 1.3 to 2 times, and more preferably between about 1.4 to 1.7 times greater than the distance across the first outlet, for the purpose of accommodating the spatial and flow requirements of the system.
Regarding Claim 5, Kuehneman does not disclose the first outlet is closer to the second outlet than to the inlet.
However, the placement of the ports of the fitting is seen to be an obvious matter of engineering design choice merely requiring a rearrangement of parts and it has been generally held that a mere rearrangement of parts is within the level of ordinary skill in the art (MPEP 2144.04).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kuehneman such that the first outlet is at any desired location within the fitting, including at a position closer to the second outlet than to the inlet, for the purpose of accommodating the spatial and flow requirements of the system.
Regarding Claim 7, Kuehneman does not disclose particular dimensions and therefore does not specifically disclose the horizontal distance (between 7 and 5) and the distance across the first outlet 7 have a ratio between about 0.2 to 1.5, preferably between about 0.4 to 1.0, and more preferably between about 0.5 to 0.8.
However, the selection of the particular dimensions of the fitting are seen to be an obvious matter of engineering design choice merely requiring a change in size/proportion.  It has been generally held that mere changes in size/proportion are within the level of ordinary skill in the art (MPEP 2144.04).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kuehneman such that the fitting has any desired dimensions, including the horizontal distance and the distance across the first outlet have a ratio between about 0.2 to 1.5, preferably between about 0.4 to 1.0, and more preferably between about 0.5 to 0.8, for the purpose of accommodating the spatial and flow requirements of the system.
Regarding Claim 9, Kuehneman does not disclose particular dimensions and therefore does not specifically disclose the vertical distance (between 7 and 5) and the distance across the inlet 5 have a ratio between about 0.2 to 1.5, preferably between about 0.4 to 1.0, and more preferably between about 0.5 to 0.8.
However, the selection of the particular dimensions of the fitting are seen to be an obvious matter of engineering design choice merely requiring a change in size/proportion.  It has been generally held that mere changes in size/proportion are within the level of ordinary skill in the art (MPEP 2144.04).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kuehneman such that the fitting has any desired dimensions, including the vertical distance and the distance across the inlet have a ratio between about 0.2 to 1.5, preferably between about 0.4 to 1.0, and more preferably between about 0.5 to 0.8, for the purpose of accommodating the spatial and flow requirements of the system.
Regarding Claim 13, Kuehneman does not disclose particular dimensions and therefore does not specifically disclose the ratio of the distance between the side walls and the distance across the inlet is between about 1.1 to 1.6, preferably between about 1.1 to 1.4, and more preferably between about 1.1 to 1.2.
However, the selection of the particular dimensions of the fitting are seen to be an obvious matter of engineering design choice merely requiring a change in size/proportion.  It has been generally held that mere changes in size/proportion are within the level of ordinary skill in the art (MPEP 2144.04).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kuehneman such that the fitting has any desired dimensions, including a ratio of the distance between the side walls and the distance across the inlet is between about 1.1 to 1.6, preferably between about 1.1 to 1.4, and more preferably between about 1.1 to 1.2, for the purpose of accommodating the spatial and flow requirements of the system.
Regarding Claim 28, Kuehneman does not disclose the third opening's round portion 7 joins the chamber 1 at a location that is closer to where the second opening's round portion 5 joins the chamber and further away from where the first opening's round portion 5 joins the chamber.
However, the placement of the ports of the fitting is seen to be an obvious matter of engineering design choice merely requiring a rearrangement of parts and it has been generally held that a mere rearrangement of parts is within the level of ordinary skill in the art (MPEP 2144.04).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kuehneman such that the third opening’s round portion is at any desired location within the fitting, including at a position closer to the second outlet’s round portion than to the first opening’s round portion, for the purpose of accommodating the spatial and flow requirements of the system.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuehneman (US Patent Application 2013/0233443) in view of Schmidt et al. (US Patent Application 2011/0041416).
Regarding Claim 19, Kuehneman does not disclose the particular material of the device and therefore does not disclose the T-piece is made of plastic.
Schmidt teaches a rainwater connector and further teaches the connector is made of plastic (para. 0012).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kuehneman such that the T-piece is made of plastic as taught by Schmidt for the purpose of utilizing a readily available material known in the art to be suitable for handling rainwater.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuehneman (US Patent Application 2013/0233443) in view of Major, deceased et al. (US Patent 4479667).
Regarding Claim 21, Kuehneman does not disclose the distance across the outer portion is greater than the distance across the inner portion by up to about 5mm, and wherein the distance across the intermediate portion progressively decreases from the outer portion to the inner portion.
Major teaches a fluid coupling and further teaches a coupling end 40 such that a distance across the outer portion (at 50) is greater than the distance across an inner portion (at the lower end of the tapered portion 50), and wherein the distance across the intermediate portion (i.e. along 50) progressively decreases from the outer portion to the inner portion (as shown in Figure 3).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kuehneman such that the inlet, first outlet, and second outlet each include tapered surfaces in which the distance across the outer portion is greater than the distance across the inner portion as taught by Major for the purpose of providing a coupling arrangement which promotes a water tight connection.  It is noted that although Major does not specifically teach the difference in distances of up to about 5mm, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to provide any desired taper, including a taper which achieves a distance change of up to about 5mm, for the purpose of accommodating the mating pipe segment.  Such a modification is seen as a mere change in size/proportion and it has been generally held that mere changes in size/proportion are within the level of ordinary skill in the art (MPEP 2144.04).
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuehneman (US Patent Application 2013/0233443) in view of Wade (AU 2002300002; cited by applicant).
Regarding Claim 23, Kuehneman does not disclose a float located inside the fall pipe adapted to reversibly close the first outlet of the T-piece.
Wade teaches a connector for use in a rainwater system (abstract) and further teaches a float 19 located inside a fall pipe adapted to reversibly close a first outlet (via seat 18) of a T-piece 13 (Figure 1 especially).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kuehneman to use the connector in the manner taught by Wade with a float in the fall pipe for the purpose of providing an arrangement to separate an initial flow of rainwater from the remaining flow of rainwater (as taught by Wade; page 2, lines 5-12).
Regarding Claim 24, Kuehneman in view of Wade (the proposed combination of Kuehneman in view of Wade as described with respect to claim 23 above is incorporated herein) further discloses the fall pipe has a fall pipe outlet with a valve at the lower end of the fall pipe (as taught by Wade; valve 24 at the lower end of the fall pipe, which is seen to include the chamber 14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Forrest (US Patent Application 2012/0279583) teaches a water diverting device 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753